DETAILED ACTION
Applicant’s replay filed on April 25, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US6948375, hereinafter Nomura) in view of Homem et al. (US20180231148, hereinafter Homem).

Referring to claim 1, Nomura discloses a grommet (figure 4), comprising: 
a grommet body made of rubber-like elastic material (silicone rubber, fluoro rubber, acrylic rubber, and NBR, can be used for the elastic member 1), the grommet body (1) including
a cylindrical insertion portion (7) to be inserted into a mounting hole (5) formed on a mating component (4); the insertion portion including a though hole extending along a longitudinal axis thereof that defines a cylindrical inner surface (7 including a though hole extending along a longitudinal axis thereof that defines a cylindrical inner surface of 7);
a folded grommet catcher (10) formed on a leading end of the insertion portion in an insertion direction (a leading end of 7); 
an umbrella-shaped grommet head (umbrella shaped 17 in figure 4) formed on a rear end of the insertion portion in the insertion direction (a rear end of 7), 
the grommet head being configured to clamp the mating component in cooperation with the grommet catcher (see figure 4 head 17 configured to clamp 4 in cooperation with 10); and 
and a center shaft (12) including 
a shaft (12) to be inserted the through-hole of the insertion portion (though hole of 7); 
a folded shaft catcher (10) formed on a leading end of the shaft in the insertion direction (a leading end of 12); and 
a shaft head (a head of 12 at 10) formed on a rear end of the shaft in the insertion direction (a rear end of 12), the shaft head being configured to clamp the grommet body in cooperation with the shaft catcher (the head of 12 able to clamp 1 in cooperation with 10).
a folded shaft catcher (10) includes a tapered insertion surface such that the diameter (of the  tapered insertion surface) becomes smaller from a read end (of the  tapered insertion surface) toward a leading end (of the  tapered insertion surface) in the insertion direction on an outer circumferential of the leading end of the shaft (see tapered surface of 10 having a diameter higher at read end and becomes smaller at leading end).

Nomura fails to disclose a release spatial portion constituting a groove-like release space on the cylindrical inner surface of the insertion portion, the release spatial portion being an annular groove that extends radially away from the longitudinal axis and extends about an entire circumference of the cylindrical inner surface, the release spatial portion begging configured to serve as release area for the rubber-like elastic material to thereinto when the folded grommet catcher elastically deforms inward in a diameter direction 

Homem discloses a release spatial portion constituting a groove-like release space on the cylindrical inner surface of the insertion portion, the release spatial portion being an annular groove that extends radially away from the longitudinal axis and extends about an entire circumference of the cylindrical inner surface (groove between  two rim 14 in figure 8), the release spatial portion begging configured to serve as release area for the rubber-like elastic material to thereinto when the folded grommet catcher elastically deforms inward in a diameter direction (groove thin body made of rubber ( paragraph 0010), therefore, serve as elastic portion when inserted in figure 8; Note: configured to define intended use, by having claimed structure, intended used satisfied.). 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Nomura to have ribs constituting a groove-like release space in between as taught by Homem because this would provide grommet that is a sealing against dust and/or watersplash; and grommet is easy and user friendly installable and no insert tool is needed as well as provide a grommet with a technical easily achievable sealing at the elongated member, whereby this sealing is sealing the enclosed section of the elongated member against water, water spray and or dust.

Referring to claim 5, Nomura in view of Homem disclose The grommet according to claim 1, wherein the grommet head is in close contact with the shaft head, the shaft head being secured on a support body that supports the mating component (see figure 4 of Nomura, the head of 12 contact with head of 8 in figure 4, and secured on body 2).

Referring to claim 7, Nomura in view of Homem disclose the grommet according to claim 1, wherein the grommet head is to clamp a support body in cooperation with the shaft head, the support body supporting the mating component (see figure 4 in view of figure 2 in Nomura, head is attached to 2 and  2 supporting 4) .


Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over Nomura, Homem,  and further in view of Heinrich et al. (US20150047147, hereinafter Henrich).

Referring to claim 2, Nomura in view of Homem discloses the grommet according to claim 1, but fail to disclose wherein the grommet head has a projection formed on an outer circumferential side thereof and projecting toward the grommet catcher.
Heinrich discloses wherein the grommet head has a projection formed on an outer circumferential side thereof and projecting toward the grommet catcher (5 in figure 1 in view of figure 5 of Henrich).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Nomura in view of Homem to have projections on head as taught by Heinrich because this will provide additional gripping or friction force to attach head to the mating component, and space to insert a tool under head for installation or removal of the grommet, and/or provide space between two protrusion for heat dissipation.

Referring to claim 3, Nomura in view of Homem discloses the grommet according to claim 2, wherein the grommet head has a communication path configured to have an inner space released to outside air when the grommet body is mounted on the mating component, the inner space being inside the projection (by having a space between two protrusions as taught by Heinrich, the grommet head has a communication path configured to have an inner space released to outside air when the grommet body is mounted on the mating component, the inner space being inside the projection).

Referring to claim 4, Nomura in view of Homem disclose the grommet according to claim 2, wherein the projection is divided into a plurality of pieces, and the communication path is formed between adjacent pieces of the projection (by having a space between two protrusions as taught by Heinrich) .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura, Homem,  and further in view of Tokunaga et al. (US5945606, hereinafter Tokunaga).

Referring to claim 6, Nomura in view of Homem discloses the grommet according to claim 1, but fail to disclose wherein the grommet shaft head is to be embedded in the support body.
Tokunaga discloses wherein the grommet shaft head is to be embedded in the support body (portion at 31 of shaft embedded in the main body).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the grommet of Nomura in view of Homem to have integrated grommet shaft as taught by Tokunaga in order to keep them together. It has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847